DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
The rejection under 35 U.S.C. 103 as being unpatentable over Stanga (US 2015/0020947) is maintained.
The rejection under 35 U.S.C. 103 as being unpatentable over Stanga (US 2015/0020947) in view of Tsuda (US 2015/0329701) is maintained.
Claim Rejections - 35 USC § 103
Claims 1 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanga (US 2015/0020947).
Stanga teaches a method for manufacturing (stabilizing) an aqueous dispersion containing particles of vinyldifluoride (VDF) based polymer [Abstract].  With respect to claims 1, 5-12, and 16-20,the reference teaches neutralization [0197] which includes a pH within the 6.5 to 8.7 presently claimed, semicrystalline structures [0062-0063], non-ionic surfactants [0125],  comonomers [0044-0061], particles less than 1 µm [0031] which includes the ranges presently claimed, inorganic fillers [0026, 0176], and polymers [Abstract].  Process steps are taught as well [0127-0152].  With respect to claims 13-15, the reference teaches the manufacture of a separator in an electrochemical cell [Absract], porous material (membrane) [0155], and powder [0009] for electrodes [0005]. 
Some “picking and choosing” may be required to arrive at the presently claimed invention.
Still, Stanga teaches methods and compositions with the steps and components presently claimed, among others.
It would have been obvious for a method of manufacturing (stabilizing) an aqueous dispersion and composition, as taught by Stanga, to have the steps and compounds presently claimed, as within the teachings of Stanga, because the reference is directed to the production of electrodes.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanga (US 2015/0020947) in view of Tsuda (US 2015/0329701).
Stanga is discussed above.
	With respect to claims 2-4, Stanga does not appear to expressly teach nonionic compounds according to Formula (S-1).
	Tsuda teaches nonionic surfactants for fluoropolymer aqueous dispersions [Title; Abstract] with fabrics (fibers) for making electrodes [0122].  The reference teaches nonionic surfactants within the presently claimed formula (S-1) [0049-0060].  The nonionic surfactants provide excellent mechanical and storage stability [0064].
It would have been obvious for a method and composition, as taught by Stanga, with nonionic surfactants falling within formula (S-1), as taught by Tsuda, because both references are directed to the manufacture and compositions for making electrodes.  The nonionic surfactants of Tsuda provide excellent mechanical and storage stability.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d  at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Response to Arguments
The Amendment and Remarks, filed May 5, 2022, have been carefully considered but not found to be persuasive.  See the above Status of Prosecution.
With respect to the 35 USC 103 rejection over Stanga, the applicant appears to argue that the reference teaches neutralization by titration to determine the total average monomer (MA) content in vinylidene fluoride (Vdf), whereas the presently claimed method is directed to neutralization for stabilization of the aqueous dispersion.  To the extent the argument is understood, it is not found to be persuasive.  The aqueous dispersion in Stanga is still neutralized.  The applicant appears to urge that the reference does not teach neutralization with a base, but Stanga teaches neutralization with NaOH [0197] which is a strong base.
In contrast to Stanga, the applicant asserts, the presently claimed dispersion is contacted with a compound (S).  The assertion is not persuasive.  Stanga further teaches that non-ionic surfactants may be added to (contacted with) the composition [0125].
The applicant refers to “independent claim 13”, but claim 13 depends from claim 1.  In any case, as noted above, Stanga teaches the manufacture of a separator in an electrochemical cell [Absract], porous material (membrane) [0155], and powder [0009] for electrodes [0005]. 
With respect to the 35 USC 103 rejection over Stanga in view of Tsuda, the applicant argues that Stanga does not lead one of ordinary skill to contact with a base followed by contact with a compound (S).  As discussed above, however, the reference teaches both contact with a base and a nonionic surfactant (Compound S).  The applicant adds that Tsuda does not teach those steps but that reference is cited for its further teachings on particular non-ionic surfactants.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761